Citation Nr: 1748690	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-03 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a temporary total rating (TTR) for convalescence due to right foot surgery in November 2010. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his Spouse


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1985 and from November 1990 to June 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

The record shows that in March 2011, the Veteran requested his PTSD claim be reconsidered.  In April 2011 the RO sent the Veteran notice the claim for service connection for PTSD was being reconsidered and in an April 2011 rating decision the PTSD claim was noted to be reopened and was again denied.  In May 2011, the Veteran submitted a statement requesting that his PTSD claim be reopened.  In an August 2011 correspondence, the Veteran was informed that he was denied service connection for PTSD in January 2011 and the appeal period for that decision had expired and new and material evidence was necessary to reopen the claim.  The RO issued another rating decision in December 2011 continuing the denial of service connection for PTSD.  The Veteran filed a timely notice of disagreement in January 2012, the RO issued a January 2014 Statement of the Case, and the Veteran filed a timely Substantive Appeal in January 2014.  In May 2014, the Veteran called to file a claim for service connection for PTSD.  The RO informed him that an SOC was issued on January 2, 2014 and in order to reopen a denied claim the Veteran must submit new and material evidence.  In a November 2014 rating decision, the RO informed the Veteran that his claim for service connection for PTSD was considered reopened, however the previous denial was confirmed and continued.  The Board notes that although the RO has treated the Veteran's claim for service connection for PTSD as a new and material evidence claim, at not point has this been the case.  After the January 2011 rating decision denied service connection for PTSD, the Veteran filed a timely NOD and timely subsequent substantive appeal.  Therefore, no new and material evidence is required to adjudicate the Veteran's claim for service connection for PTSD.  

In July 2016, the Veteran testified before the undersigned at a Board videoconference hearing.  The Board notes that provisional testimony was taken at the hearing on the issues of entitlement to a rating in excess of 10 percent for a right foot disability and entitlement to a rating in excess of 10 percent for a left foot disability.  A review of the claims file reveals that while a January 2015 rating decision granted service connection and assigned 10 percent ratings for these conditions, the Veteran has not submitted a notice of disagreement with the initial assigned ratings.  Therefore, these issues are not currently before the Board and will not be discussed in this decision.  The issue of continuing claim of entitlement to TDIU was also discussed at the hearing and is addressed in the Remand below.  

The Board notes that the Veteran has contacted the Board suggesting that he intends to file a claim for a temporary total rating for convalescence for his service-connected left foot.  As no formal motion has been submitted at this time, the Board will proceed with the adjudication of the claims currently before it.

The issue of entitlement to service connection for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran had surgery on his right foot on November 18, 2010.  





CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating for convalescence following November 18, 2010 right foot surgery have been met through January 24, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

The Veteran contends that he is entitled to a 100 percent rating for convalescence following his November 18, 2010 right foot surgery.  

Under 38 C.F.R. § 4.30, total ratings will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  

In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).

Initially, the Board notes that there is not a report at hospital discharge or outpatient release that indicates that at least one month of convalescence is warranted.  However, in response to the Veteran's request for a letter from podiatry stating what surgery he had and how many weeks he will be out, a November 23, 2010 statement reflects that per Dr. J., the attending surgeon, the Veteran would have pins in his toes on the right foot for about 6 weeks.  After several weeks of follow-up visits, the Veteran's treating podiatrist wrote a January 24, 2011 note to the Veteran's employer stating the Veteran was not cleared to return to work as his occupation required long periods of standing and walking and that he would be provided a medical release after having rehabilitated to a satisfactory level.  In a February 11, 2011 statement to the Veteran's employer, the Veteran's treating physician released the Veteran back to work without any restrictions, noting however that the Veteran was to wear a post-operative shoe until the post-operative edema resolved.  

The Board finds that the Veteran's service-connected right foot resulted in surgery necessitating at least one month of convalescence and the criteria for a convalescent rating have been met through February 11, 2011.  


ORDER

Entitlement to a temporary total rating for convalescence following right foot surgery in November 2010 is granted, from November 18, 2010 through February 11, 2011.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to appellate review of the issues of entitlement to service connection for PTSD and entitlement to TDIU.

The Veteran contends that service connection is warranted for his currently diagnosed PTSD based on fear of hostile military or terrorist activity.  According to the claims file, it has been established that the Veteran was in a combat zone while deployed in the Southwest Asia theater of operations.  During his Board hearing, the Veteran testified that he was fearful of being killed by the enemy while serving during Operation Desert Storm.  He stated that he witnessed and took care of fellow soldiers who had been shot, had limbs blown off, or had died.  

An October 2010 VA examiner diagnosed the Veteran with PTSD.  In a request for clarification on whether the Veteran's claimed stressor is related to his fear of in-service hostile military or terrorist activity, in an addendum the examiner stated "the claimant's stress is not related to her fear of in-service hostile military or terrorist activity."  The examiner later clarified that stress should have been stressor.  Given the examiner's use of the word her instead of his, it is unclear whether the addendum opinion provided was meant to be for the Veteran or someone else.  To clear up any ambiguity, the Board finds that remand for a new VA opinion is warranted.  

The Veteran also testified during the Board hearing that while performing his duties as a cook, a pressure cooker exploded and caused severe burns on the Veteran's back and left arm.  In an April 2011 statement, the Veteran stated that at the time of the incident he had to be cut out of his uniform, at which time his skin was peeling off with the uniform.  He also stated that the burns were so severe skin had to be grafted from other areas of his body.  The Veteran is currently service connected for the burns/scars, however, his representative stated that the Veteran had previously raised the theory that theVeteran's PTSD may be due to the burn incident in service.  A review of the claims file shows that the AOJ has not yet developed that theory of entitlement.  Accordingly, a VA opinion is necessary to determine whether the Veteran has PTSD, or another psychiatric condition that is related to the in-service incident that resulted in burns to the Veteran's back and left arm.  

As for the issue of entitlement to TDIU, the Veteran has previously asserted that he is unable to work due to his service-connected disabilities, as well as PTSD which he is not yet service-connected for.  As there are unresolved issues that bear on entitlement to TDIU, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the issue being remanded.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current PTSD or any other psychiatric condition.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted.

(a) As for the Veteran's current diagnosis of PTSD, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to the fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(b) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric condition, to include the currently diagnosed PTSD, was caused by the severe burn injury the Veteran suffered to his back and left arm in service.

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in service and their effect on the Veteran.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect to his in-service experiences.  

3.  The AOJ should review the medical opinions/information obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issues on appeal, to include TDIU, on a de novo basis.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


